Citation Nr: 1444590	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-00 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 17, 2009 for service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that assigned an effective date of June 17, 2009 for a grant of service connection for sleep apnea.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran initially filed a claim for service connection for sleep apnea in June 1998.  In correspondence dated August 1998, the RO informed the Veteran that it would be difficult to obtain the Veteran's service treatment records (STRs), and requested the Veteran to provide any STRs he had in his possession.   The record also reflects that the STRs were requested and obtained from the National Personnel Records Center in September 1998 and available to the reviewers at the time of the January 1999 rating decision.

In June 2009, the Veteran submitted a request to reopen his claim for service connection for sleep apnea.  He also submitted copies of his STRs.  The Veteran asserted that it was clear and unmistakable error (CUE) for the RO to deny service connection for sleep apnea in January 1999 because the RO failed in its duty to obtain the Veteran's STRs.  It was also indicate that the decision was erroneous because the disability is the result of military service.  

A January 2010 VA examination report noted that the Veteran had obstructive sleep apnea that likely had its clinical onset in service,  In February 2010, the RO granted service connection for sleep apnea effective June 17, 2009, the date of the Veteran's request to reopen.  In a June 2010 notice of disagreement, the Veteran argued that, had the RO conducted a complete review of his STRs when the Veteran initially filed his claim in June 1998, he would have been granted service connection in January 1999.  In a November 2011 statement of the case, the RO denied the Veteran's claim for an earlier effective date, but did not specifically address the matter of whether there was clear and unmistakable error in the January 1999 decision.  

VA has a duty to address all issues raised during the course of an appeal.  Therefore, the issue of whether there was clear and unmistakable error in the January 1999 rating decision must be adjudicated in the first instance before the Board may proceed with appellate review.  

The clear and unmistakable error argument is inextricably intertwined with the claim for an earlier effective date, so they must be considered together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, in order to protect the Veteran's right to due process, the entire claim must be returned to the RO in order to afford them the initial opportunity to consider the clear and unmistakable error argument.  Martin v. Derwinski, 1 Vet. App. 411, 413 (1991).

Accordingly, the case is REMANDED for the following action:

Review the file and readjudicate the claim for entitlement to an effective date prior to June 17, 2009, for the grant of service connection for sleep apnea, to include on the basis of clear and unmistakable error in a January 1999 decision that denied service connection for sleep apnea.  If the determination remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



